Title: To George Washington from James Mitchell Varnum, 21 August 1781
From: Varnum, James Mitchell
To: Washington, George


                        
                            Sir
                            August 21st 1781.
                        
                        Upon the foregoing System, each Battalion of Infantry consisting of five hundred Rank and File, a very
                            considerable Reduction of Officers, will be necessary. I have ever esteemed it a Misfortune that by the last Arrangement a
                            large Number of Officers retired upon halfpay, without being liable to a Recall into Service. Rapid Promotions are
                            extremely injurious to the Service. The Appointment of Ensigns upon every Vacancy detracts from regular Discipline; and
                            too often lessens the Number of Rank and File, by the Promotion of Serjeants, who cost the Public too much upon the
                            footing of Commissions. Besides there is something inexplicable in the Nature of military Gradation, by which a good
                            Serjeant seldom makes a valuable Officer. But the past we can not alter; happy will it be if we can introduce more
                            Propriety in future Establishments. If practicable therefore, I could wish that the Officers who become supernumerary,
                            might retire upon furlough; be intitled to halfpay; but liable to be recalled into Service without Prejudice to their
                            Rank; That those in and out of the Field might exchange Situations from Time to Time, with the Approbation, and under the
                            Direction of the Commander in Chief. But if any Officer should wish to retire absolutely, he might be indulged. I am
                            sensible of the great Objection, that the Officers remaining will think themselves deprived of the common Chances of
                            Promotion. But on the other hand, those who retire absolutely are totally deprived of Promotion, as well as Rank; To wit,
                            in the first Instance, they are equally intitled with others. Previous to the Moment of Reduction, the Idea of Promotion
                            is connected with the whole Number of Officers: If a part should be totally reduced, the others gain an
                            Advantage to the Injury of the former, whereas upon my Principle they loose nothing, except it be said that the Proportion
                            of Death increases with the extent of Number unequally. This Principle however, is not founded in Generocity—The Increase
                            of sinecure Establishments must be very disagreable, as the Nature of their Existence is incompatible with the Policy of
                            Republican Government. However, should this Mode be deamed ineligible, cannot we strengthen the military Establishment, by
                            permitting retired Officers upon this Arrangement to exchange Situations with those who remain in Service, in the same
                            Rank, and upon reasonable Composition, subject to proper Restrictions and Conditions? I am very anxious for fixing the
                            corps of Artillery and Horse upon a strictly continental Establishment, as the States will not have the it in their Power
                            to appoint the Officers. The joining the Pennsylvania and Virginia Regiments, will enable us to comply with your
                            Excellency’s views with respect to Coll Carrington which otherwise we cannot do, as the Right of the State of Pennsylvania
                            to appoint to Vacancies their artillery Regiment, accrued immediately upon ratifying the Articles of Confederation on the
                            first of March last; & Colo. Proctor’s Resignation was subsequent to that Period. Frequent Changes in military
                            Systems are too evincive of Instability. The Minds of the Officers may be affected by the Precariousness of their
                            standing, and your Excellency’s Delicacy will probably be wounded from the Intercourse of sympathetic Applications. These
                            Reflections give Me the most painful Concerns But I hope it will be considered that the wretched Situation of our
                            Finances, has happily occasioned essentials Reforms in our general Policy, & if the proposed Arrangement, or a
                            more eligible one, will greatly subserve those Purposes, I persuade myself it will be acceeded to without Reluctance. I am,
                            with the greatest Esteem, your Excellency’s most obedt & very humble Servt
                        
                            J.M. Varnum 
                        
                    